          Case 4:08-cv-04373-JSW Document 452 Filed 03/11/19 Page 1 of 7


 1    CINDY COHN (SBN 145997)                            RACHAEL E. MENY (SBN 178514)
      cindy@eff.org                                      rmeny@keker.com
 2    DAVID GREENE (SBN 160107)                          BENJAMIN W. BERKOWITZ (SBN 244441)
      LEE TIEN (SBN 148216)                              PHILIP J. TASSIN (SBN 287787)
 3    KURT OPSAHL (SBN 191303)                           KEKER, VAN NEST & PETERS, LLP
      JAMES S. TYRE (SBN 083117)                         633 Battery Street
 4    ANDREW CROCKER (SBN 291596)                        San Francisco, CA 94111
      JAMIE L. WILLIAMS (SBN 279046)                     Telephone: (415) 391-5400
 5    AARON MACKEY (SBN 286647)                          Fax: (415) 397-7188
      ELECTRONIC FRONTIER FOUNDATION
 6    815 Eddy Street                                    THOMAS E. MOORE III (SBN 115107)
      San Francisco, CA 94109                            tmoore@rroyselaw.com
 7    Telephone: (415) 436-9333                          ROYSE LAW FIRM, PC
      Fax: (415) 436-9993                                149 Commonwealth Drive, Suite 1001
 8                                                       Menlo Park, CA 94025
      RICHARD R. WIEBE (SBN 121156)                      Telephone: (650) 813-9700
 9    wiebe@pacbell.net                                  Fax: (650) 813-9777
      LAW OFFICE OF RICHARD R. WIEBE
10    44 Montgomery Street, Suite 650                    ARAM ANTARAMIAN (SBN 239070)
      San Francisco, CA 94104                            antaramian@sonic.net
11    Telephone: (415) 433-3200                          LAW OFFICE OF ARAM ANTARAMIAN
      Fax: (415) 433-6382                                1714 Blake Street
12                                                       Berkeley, CA 94703
                                                         Telephone: (510) 289-1626
13    Attorneys for Plaintiffs
14

15

16
                                    UNITED STATES DISTRICT COURT
17
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                            OAKLAND DIVISION
19
                                                        )     CASE NO. 08-CV-4373-JSW
20    CAROLYN JEWEL, TASH HEPTING,                      )
      YOUNG BOON HICKS, as executrix of the             )
21    estate of GREGORY HICKS, ERIK KNUTZEN             )     PLAINTIFFS’ BRIEF re Fazaga v. FBI
      and JOICE WALTON, on behalf of themselves         )
22    and all others similarly situated,                )     Date: March 29, 2019
                                                        )     Time: 9:00 a.m.
23                                  Plaintiffs,         )     Courtroom 5, Second Floor
                                                        )     The Honorable Jeffrey S. White
24            v.                                        )
                                                        )
25    NATIONAL SECURITY AGENCY, et al.,                 )
                                                        )
26                                  Defendants.         )

27

28

     Case No. 08-CV-4373-JSW
                                        PLAINTIFFS’ BRIEF RE FAZAGA V. FBI
           Case 4:08-cv-04373-JSW Document 452 Filed 03/11/19 Page 2 of 7



 1            In Fazaga v. FBI, the Ninth Circuit has given this Court a clear command to decide
 2    plaintiffs’ claims on their merits using secret evidence under the protective procedures of section
 3    1806(f), title 50 U.S.C. Fazaga v. FBI, 2019 WL 961953, No. 12-56867 (9th Cir. Feb. 28, 2019)
 4    (all further star page citations (e.g., “*27”) are to the Westlaw version, which is attached to ECF
 5    No. 450). Fazaga provides the Court with the path forward to resolving this lawsuit, and disposes
 6    of all of the government’s objections to using section 1806(f) to decide all issues before the Court.
 7            In summary, the Ninth Circuit held: (1) The procedures of section 1806(f) displace the
 8    state secrets privilege and preclude dismissal of unlawful surveillance claims on the basis of the
 9    state secrets privilege (Fazaga, *22, *24); (2) section 1806(f)’s procedures, its displacement of the
10    state secrets privilege, and its preclusion of state-secrets dismissals applies to surveillance claims
11    brought under any statutory or constitutional provision (id. at *27); (3) section 1806(f) applies to
12    affirmative litigation brought by plaintiffs (id. at *25-*27); (4) the determination of whether a
13    plaintiff is an “aggrieved person” for purposes of using section 1806(f) is made based on the
14    allegations put forth by the plaintiff (id. at *9, *28); (5) once the Court receives evidence under the
15    procedures of section 1806(f), it must use the evidence to decide all statutory and constitutional
16    claims (id. at *27, *38-*39). These points are addressed further in the sections that follow.
17            Fazaga is a carefully reasoned and deeply considered decision. In reaching the conclusion
18    that section 1806(f) completely displaces the state secrets privilege in electronic surveillance cases
19    and requires the use of secret evidence to decide claims on their merits, the Ninth Circuit
20    considered and rejected a host of arguments raised by the government not only in Fazaga but also
21    in this case as well. In support of its holding, the Ninth Circuit cited with approval this Court’s
22    holding that section 1806(f) displaces the state secrets privilege. Fazaga, *17 (quoting Jewel v.
23    NSA, 965 F. Supp. 2d 1090, 1105-06 (N.D. Cal. 2013)).
24    I.      Section 1806(f) Displaces The State Secrets Privilege And Precludes Dismissal Of
              Unlawful Surveillance Claims On The Basis Of The State Secrets Privilege
25
              In its Order requiring the current round of dispositive briefing, the Court ruled that even in
26
      cases to which section 1806(f) applies, a court may nonetheless dismiss the case on the basis of the
27
      state secrets privilege: “[T]he Court is now tasked with the broader substantive question of
28


     Case No. 08-CV-4373-JSW                            -1-
                                         PLAINTIFFS’ BRIEF RE FAZAGA V. FBI
          Case 4:08-cv-04373-JSW Document 452 Filed 03/11/19 Page 3 of 7



 1    whether ‘even if the claims and defenses might theoretically be established without relying on
 2    privileged evidence, it may be impossible to proceed with the litigation because . . . litigating the
 3    case to a judgment on the merits would present an unacceptable risk of disclosing state secrets.’
 4    Mohamed v. Jeppesen Dataplan, Inc., 614 F.3d 1070, 1083 (9th Cir. 2010) (en banc). Plaintiffs’
 5    position that once the procedures for the handling of materials and information set forth in section
 6    1806(f) have been invoked, the state secrets doctrine may not be a potential substantive bar to the
 7    ongoing litigation is inaccurate.” ECF No. 410 at 2.
 8            Fagaza has now made clear that the Court’s ruling is error, and that Congress’s
 9    displacement of the state secrets privilege with the procedures of section 1806(f) forbids dismissal
10    on state secrets grounds.
11            Fazaga holds that section 1806(f) completely displaces the state secrets privilege in
12    electronic surveillance cases and precludes any state secrets dismissal. Fazaga, *19 (quoting
13    Mohamed, 614 F.3d at 1083), *21-*24. The Ninth Circuit held it was “Congress’s intent to make
14    the in camera and ex parte procedure the exclusive procedure for evaluating evidence that
15    threatens national security in the context of electronic surveillance-related determinations. That
16    mandatory procedure necessarily overrides, on the one hand, the usual procedural rules precluding
17    such severe compromises of the adversary process and, on the other, the state secrets evidentiary
18    dismissal option.” Id. at *22 (italics added, citation omitted).
19            “FISA displaces the dismissal remedy of the common law state secrets privilege as applied
20    to electronic surveillance generally.” Fazaga, *17. “That § 1806(f) requires in camera and ex
21    parte review in the exact circumstance that could otherwise trigger dismissal of the case
22    demonstrates that § 1806(f) supplies an alternative mechanism for the consideration of electronic
23    state secrets evidence. Section 1806(f) therefore eliminates the need to dismiss the case entirely . .
24    . .” Id. at *23. “The legislative history of FISA confirms Congress’s intent to displace the remedy
25    of dismissal for the common law state secrets privilege.” Id.
26            Accordingly, plaintiffs’ claims cannot be dismissed on state-secrets grounds.
27

28


     Case No. 08-CV-4373-JSW                            -2-
                                         PLAINTIFFS’ BRIEF RE FAZAGA V. FBI
            Case 4:08-cv-04373-JSW Document 452 Filed 03/11/19 Page 4 of 7


      II.     Section 1806(f) Applies To All Statutory And Constitutional Claims Challenging The
 1            Lawfulness Of Surveillance, Not Just Claims Under Section 1810 Of FISA
 2            Section 1806(f)’s procedures, its displacement of the state secrets privilege, and its
 3    preclusion of state-secrets dismissals applies to surveillance claims brought under any statutory or
 4    constitutional provision, not just claims under FISA’s civil cause of action in 50 U.S.C. § 1810.
 5    Fazaga, *24-*27. And it applies to plaintiffs prosecuting affirmative civil claims against the
 6    government and seeking evidence to prove their case, not just to the government’s defensive use of
 7    surveillance-related evidence (id.):
 8            “Congress intended FISA to displace the state secrets privilege and its dismissal remedy
 9    with respect to electronic surveillance. Contrary to the Government’s contention, FISA’s § 1806(f)
10    procedures are to be used when an aggrieved person affirmatively challenges, in any civil case, the
11    legality of electronic surveillance or its use in litigation, whether the challenge is under FISA itself,
12    the Constitution, or any other law.” Fazaga, *27.
13            Section 1806(f) thus requires a court to use the secret evidence it receives to decide the
14    merits of all surveillance-related statutory and constitutional claims. Id. at *27, *38-*39. Fazaga
15    concluded that section 1806(f) applies to all claims arising out of “electronic surveillance” as
16    defined by section 1801(f) of FISA. Fazaga, *9-*10, *27. Fazaga calls this “FISA-covered
17    electronic surveillance.” Id at *40; see also id. at *10 (“the applicability of FISA’s alternative
18    procedures for reviewing state secrets evidence turns on whether the surveillance at issue
19    constitutes ‘electronic surveillance’ within the meaning of FISA”).
20            Plaintiffs’ Internet interception claims challenge FISA-covered electronic surveillance, i.e.,
21    the acquisition in the U.S. of plaintiffs’ wire communications, and so fall squarely within section
22    1806(f). 50 U.S.C. § 1801(f)(2). But in this lawsuit, by virtue of section 2712 of title 18 U.S.C.,
23    section 1806(f) sweeps even more broadly than it does in Fazaga. As the Court has repeatedly
24    held and as plaintiffs discuss in their briefing on the pending cross-motions, section 2712(b)(4)
25    broadens the scope of section 1806(f)’s application from electronic surveillance as defined in FISA
26    (50 U.S.C. § 1801(f)) to include as well interceptions of communications under the Wiretap Act
27    and the acquisition of communications records under the Stored Communications Act. ECF
28    No. 347 at 1-2; ECF No. 340 at 2; Jewel, 965 F. Supp. 2d at 1105; ECF No. 417 at 23-24, 28-29.


     Case No. 08-CV-4373-JSW                            -3-
                                         PLAINTIFFS’ BRIEF RE FAZAGA V. FBI
             Case 4:08-cv-04373-JSW Document 452 Filed 03/11/19 Page 5 of 7


      III.     “Aggrieved Person” Status Is Determined By Plaintiffs’ Well-Pleaded Allegations
 1
               Fazaga also holds that the determination of whether a plaintiff is an “aggrieved person”
 2
      entitled to use section 1806(f) is made based on the plaintiff’s allegations. Fazaga, *9, *28.
 3
               The Ninth Circuit held in Fazaga that the plaintiffs adequately alleged they were
 4
      “aggrieved persons” under section 1801(k) by alleging in detail that they were subjected to
 5
      surveillance. Fazaga, *9. It next addressed “whether FISA’s § 1806(f) procedures may be used in
 6
      this case,” holding that “Plaintiffs must satisfy the definition of an ‘aggrieved person,’ see id.
 7
      § 1801(k).” Fazaga, *28. Citing its earlier conclusion that the plaintiffs had adequately alleged
 8
      they were “aggrieved persons,” the Ninth Circuit held on the basis of their allegations alone that
 9
      “Plaintiffs are properly considered ‘aggrieved’ for purposes of FISA.” Id.
10
               The Ninth Circuit’s remand order further confirms that no additional proof of aggrieved-
11
      person status beyond well-pleaded allegations is required. The Ninth Circuit instructed the district
12
      court on remand to proceed directly to using section 1806(f) and reviewing the secret evidence to
13
      determine whether the surveillance of the plaintiffs was lawfully authorized and conducted:
14
               “In light of our conclusion regarding the reach of FISA § 1806(f), the district court should,
15
      using § 1806(f)’s ex parte and in camera procedures, review any ‘materials relating to the
16
      surveillance as may be necessary,’ 50 U.S.C. § 1806(f), including the evidence over which the
17
      Attorney General asserted the state secrets privilege, to determine whether the electronic
18
      surveillance was lawfully authorized and conducted. That determination will include, to the extent
19
      we have concluded that the complaint states a claim regarding each such provision, whether
20
      Defendants violated any of the constitutional and statutory provisions asserted by Plaintiffs in their
21
      complaint.” Fazaga, *38.
22
               The Ninth Circuit did not require that the plaintiffs make any further showing or proof that
23
      they were aggrieved persons before the district court used section 1806(f) to review secret evidence
24
      in deciding their claims on the merits.
25
               Fazaga thus forecloses any requirement that a plaintiff who has adequately alleged
26
      surveillance claims (as the Ninth Circuit has already held plaintiffs here have done, Jewel v. NSA,
27
      673 F.3d 902, 908-10 (9th Cir. 2011)) must further prove “aggrieved person” status before the use
28


     Case No. 08-CV-4373-JSW                            -4-
                                         PLAINTIFFS’ BRIEF RE FAZAGA V. FBI
            Case 4:08-cv-04373-JSW Document 452 Filed 03/11/19 Page 6 of 7



 1    of section 1806(f) is triggered.
 2            In any event, as plaintiffs have demonstrated, they have not only pleaded but have proven
 3    that they are “aggrieved persons” under section 1806(f), under section 2712, under the
 4    government’s proffered “zone of interests” standard, or any other possible standard. ECF No. 417
 5    at 23-28; ECF No. 429-3 at 18-20.
 6    IV.     The Court Must Use Section 1806(f) To Decide Plaintiffs’ Claims On The Merits
 7            In obedience to the Ninth Circuit’s holdings in Fazaga, and for all the reasons stated in
 8    plaintiffs’ briefing on the pending cross-motions, the Court should grant plaintiffs’ cross-motion
 9    and proceed forward using the procedures of section 1806(f) to receive state-secrets evidence. It
10    must use all the relevant secret evidence, together with the public evidence, in deciding whether a
11    reasonable trier of fact could conclude that plaintiffs have suffered an injury-in-fact—the issue of
12    standing tendered by the government’s summary judgment motion. The Court must then use the
13    secret evidence in deciding the merits of plaintiffs’ claims. Any other course would defy the
14    commands of Congress and the Ninth Circuit.
15    V.      The Court Must Reconsider Its Ruling On Plaintiffs’ Fourth Amendment Claims
16            Finally, the Ninth Circuit’s Fazaga decision will require the Court to revisit its ruling on
17    plaintiffs’ Fourth Amendment Internet interception claims. ECF No. 321; see N.D. Cal.
18    L. R. 7-9(b)(2) (reconsideration merited by a change in law). The Court granted summary
19    judgment on the Fourth Amendment claims for lack of standing, but without using the procedures
20    of section 1806(f) to compel all of the relevant secret evidence and apply that evidence along with
21    the public evidence to the determination of plaintiffs’ standing. ECF No. 321 at 9 (excluding
22    evidence under the state secrets privilege). Fazaga makes clear that the Court’s exclusion of secret
23    evidence and failure to use section 1806(f) was erroneous. Fazaga requires that section 1806(f) be
24    used for constitutional as well as statutory claims of unlawful surveillance, and that those
25    constitutional claims be decided on the merits using any relevant secret evidence. Fazaga, *27,
26    *38-*39; see also ECF No. 417 at 17-21.
27

28


     Case No. 08-CV-4373-JSW                            -5-
                                         PLAINTIFFS’ BRIEF RE FAZAGA V. FBI
          Case 4:08-cv-04373-JSW Document 452 Filed 03/11/19 Page 7 of 7



 1
      DATE: March 11, 2019                      Respectfully submitted,
 2
                                                  s/ Richard R. Wiebe
 3                                                   Richard R. Wiebe
 4                                              CINDY COHN
                                                DAVID GREENE
 5                                              LEE TIEN
                                                KURT OPSAHL
 6                                              JAMES S. TYRE
                                                ANDREW CROCKER
 7                                              JAMIE L. WILLIAMS
                                                AARON MACKEY
 8                                              ELECTRONIC FRONTIER FOUNDATION
 9                                              RICHARD R. WIEBE
                                                LAW OFFICE OF RICHARD R. WIEBE
10
                                                THOMAS E. MOORE III
11                                              ROYSE LAW FIRM, PC
12                                              RACHAEL E. MENY
                                                BENJAMIN W. BERKOWITZ
13                                              PHILIP J. TASSIN
                                                KEKER, VAN NEST & PETERS LLP
14
                                                ARAM ANTARAMIAN
15                                              LAW OFFICE OF ARAM ANTARAMIAN
16                                        Attorneys for Plaintiffs
17

18

19
20

21

22

23

24

25

26

27

28


     Case No. 08-CV-4373-JSW                    -6-
                                 PLAINTIFFS’ BRIEF RE FAZAGA V. FBI
